Citation Nr: 1641127	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA benefits in the amount of $3,461.83.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs










ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Debt Management Center (DMC) Committee on Waivers and Compromises.  The case is currently under the jurisdiction of the VA Pension Maintenance Center in Milwaukee, Wisconsin.

In April 2011, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  By a July 4, 2004, letter, the VA Debt Management Center informed the Veteran that he owed $3,461.83 as a result of retroactive reduction in his pension benefits and that any request for a waiver of the debt must be submitted in writing within 180 days.

2.  Over eight months later on March 31, 2005, VA first received a request for a waiver of the recovery of the overpayment of pension benefits.


CONCLUSION OF LAW

A request for a waiver of recovery of an overpayment of death pension benefits in the amount of $13,273.00 was not timely filed.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA did not apply to waiver matters.  

Pursuant to the April 2011 Board remand, the Pension Management Center obtained a copy of the actual July 4, 2004 notice letter from the VA Debt Management Center advising the Veteran that he was overpaid VA benefits for which VA could expect to recover the amount of overpayment, and a copy of the actual October 13, 2005 decision of the Committee on Waivers and Compromises denying the Veteran's request for waiver of recovery of overpayment.  Therefore, the Pension Management Center complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Under applicable criteria, a request for a waiver of indebtedness shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

By a July 4, 2004, letter, the VA Debt Management Center informed the Veteran that he owed $3,461.83 as a result of retroactive reduction in his pension benefits and that any request for a waiver of the debt must be submitted in writing within 180 days.  In a December 2004 letter, the VA Pension Management Center told the Veteran that he still owed money.  On March 31, 2005, which was over eight months after the July 2004 determination, VA first received a request for a waiver of the recovery of the overpayment of pension benefits.

The Veteran does not argue that there was an error by VA or the postal authorities or that there was delay in receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  In the March 2005 statement, he reported that he realized that he had a debt to VA but that he thought he had already requested a waiver.  In an October 2006 statement, the Veteran reported that he realized "that I failed to get the waiver request in as required."  In a May 2007 VA Form 9, he indicated that the lateness of his response was not the fault of the VA or the United States Postal Service.  Instead, he said that because of his spouse's health, he did not have time to carefully read all of his mail and that the letter from VA was just part of a lot of mail that he considered urgent at that time.  He added that he responded to the VA letter as soon as he sorted his mail.  The Veteran argued that the waiver should be granted even though it was not timely filed because of his circumstances during the 180-day period in which he should have filed a waiver.

While sympathetic to the Veteran's situation, the Board must conclude that he does not meet the timeliness requirement for seeking waiver of recovery of an indebtedness under 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963.  As discussed, the request for a waiver was not received during the 180-day period required, and the Board is specifically prohibited from granting equitable relief outside of that authorized by law or regulation.  See 38 U.S.C.A. § 503 (West 2014); see also Darrow v. Derwinski, 2 Vet. App. 303 (1992).  Where the law, and not the evidence, is dispositive of the Veteran's claim, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  





ORDER

As the Veteran did not timely apply for wavier of recovery of an overpayment of pension benefits in the amount of $3,461.83, the appeal with respect to this matter is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


